Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 14 claims and claims 1-14 are pending.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021, 03/04/2021 and 02/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over HOSOI MASAYOSHI (JP 2009028416A; hereinafter as Hosoi).
Regarding claim 1, Hosoi teaches an image capturing device([fig. 1 and para 0019]-element 50 electronic endoscope apparatus 50) configured to capture an image of a target, the image capturing device comprising([para 0019]- electronic endoscope apparatus 50 includes a scope 30 and a processor 40 to which the scope 30 is connected. The scope 30 is used for observing and photographing the body cavity of a patient as a subject): a probe([fig. 1 and para 0019]- an insertion portion 30I) including an optical component([see in Fig. 2 and para 0032]- video signal generated by the image sensor 28 is transmitted to the image processing DSP 46 via the AFE 44. The AFE 44, the image processing DSP 46, and the like are provided on the substrate 34 and are part of the electrical component 32), the probe being configured to receive light from the target([para 0031-0032]- a light source (not shown) provided in the processor 40 emits illumination light); and a housing([see in Fig. 1, para 0023]-in fig. 1, element 30C) including electronic components each configured to process the light received from the probe, wherein the housing includes a first air sending unit([see in fig. 1-2 and para 0021, 0023]- scope 30 is provided with a circulation device 10 for circulating the air in the scope 30. The circulation device 10 includes a fan (air supply source) 12 that causes air to flow) configured to supply air to the optical component provided in the probe([see in fig. 1,3 and para 0021]-element 45 in fig. 3), and a controller([fig. 3 and para 0046]-in fig. 3, element 45) configured to control driving of the first air sending unit([para 0046]- microcomputer 45 (control means) that has received these signals controls the operation of the fan 12 via the control signal), and the first air sending unit([see in fig. 1-2]-in fig. 1-2, element 12, while the electric component 32 is operating and generating heat, the fan 12 automatically flows air without any operation by the user ) is provided at a position above the electronic components in the housing when a user holds the housing during utilization of the image capturing device([see in fig. 1-2, para 0021]-housing 30C and the electronic component 32).
Regarding claim 2, Hosoi teaches wherein the first air sending unit is provided near a specific electronic component that generates a larger amount of heat than an amount of heat generated by other electronic components in the electronic components ([see in fig. 2-3 and para 0023]-see in fig. 2-3, element 32).
Regarding claim 3, Hosoi teaches wherein the specific electronic component includes at least one of an FPGA, a CPU, an image sensor, a GPU, and a power supply circuit([see in fig. 4 and para 0019;0030;0032]-elements 40 and 46).
Regarding claim 4, Hosoi teaches wherein the first air sending unit is provided with a plurality of rotation blades radially fixed to a rotation shaft, an air inlet via which air is introduced, the air inlet being provided in a  direction of the rotation shaft, and an air outlet via which the air introduced via the air inlet is exhausted, the air outlet being provided in a direction orthogonal to the direction of the rotation shaft, and the air inlet has a larger area of opening than an area of opening of the air outlet([see in fig. 2 and para 0021;0023 and 0032]-see in fig. 2, elements B,C and 14).
Regarding claim 5, Hosoi teaches wherein the air outlet is provided in a direction of the probe, and is connected to an air sending pipe through which the air passes([see in fig. 2 and para 0023]-see in fig. 2, elements B and 14).
Regarding claim 6, Hosoi teaches wherein the air inlet is provided at a position facing the specific electronic component ([see in fig. 2 and para 0023]-see in fig. 2, elements B and 32).
Regarding claim 7, Hosoi teaches wherein the housing further includes an electronic substrate on which the specific electronic component is mounted, and an image capturing unit configured to capture the image using the light received from the probe([para 0031-0032]- a light source (not shown) provided in the processor 40 emits illumination light); and a housing([see in Fig. 1, para 0023]-in fig. 1, element 30C), and the first air sending unit is provided at the position above the electronic substrate and the image capturing unit is provided at a position below the electronic substrate in the housing when the user holds the housing during the utilization of the image capturing device([see in fig. 2, para 0023; 0032]- The reflected light of the illumination light reflected by the subject reaches the light receiving surface of the image sensor 28 in the vicinity of the scope distal end surface 30S. As a result, a video signal is generated by the image sensor 28. The video signal generated by the image sensor 28 is transmitted to the image processing DSP 46 via the AFE 44. The AFE 44, the image processing DSP 46, and the like are provided on the substrate 34 and are part of the electrical component 32 (see FIGS. 1 and 2)).
Regarding claim 14, Hosoi teaches wherein the image capturing device is an intraoral image capturing device ([para 0019]- scope 30 is used for observing and photographing the body cavity of a patient as a subject. For this reason, the insertion portion 30I at the distal end of the scope 30 and inserted into the body cavity of the patient has moderate flexibility and can be bent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi as applied to claim 1 above and further in view of MATSUMOTO; Takashi(US. Pub. 2014/0041145 A1; hereinafter as Takashi).

Regarding claim 12, Hosoi does not explicitly disclose wherein the controller is configured to control such that an amount of driving of the first air sending unit becomes maximum at a time of start of image capturing.
In an analogous art, Takashi teaches wherein the controller is configured to control such that an amount of driving of the first air sending unit becomes maximum at a time of start of image capturing([see in claim 3]- when having determined on the basis of an image captured by the imaging device that there is no person in the room, the controller operates the air-sending device and controls the blowing direction control device to blow indoor air to a stationary three-dimensional object for a predetermined time, the object identified based on the image captured by the imaging device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Takashi to the modified system of Hosoi an effective utilization of an indoor unit of an air-conditioning apparatus that includes a body to be disposed on a wall of a room, the body having an air inlet and an air outlet, an air-sending device sucking indoor air through the air inlet to provide an air path leading to the air outlet, a heat exchanger disposed in the air path, the heat exchanger serving as part of a refrigeration cycle, a blowing direction control device disposed in the air outlet, the blowing direction control device controlling a blowing direction of air conditioned by the heat exchanger, an imaging device capturing an image of inside of the room, and a controller controlling the air-sending device, the refrigeration cycle, and the blowing direction control device on the basis of an image captured by the imaging device. The controller has an automatic cleaning mode for controlling an autonomous vacuum cleaner and controls the autonomous vacuum cleaner in the automatic cleaning mode on the basis of an image captured by the imaging device [Takashi; para 0010].
Regarding claim 13, Takashi teaches wherein the controller is configured to decrease the amount of driving of the first air sending unit at a predetermined rate from the start of the image capturing, and maintain the amount of driving of the first air sending unit at a certain amount of driving after passage of a predetermined time([see in claim 3]- when having determined on the basis of an image captured by the imaging device that there is no person in the room, the controller operates the air-sending device and controls the blowing direction control device to blow indoor air to a stationary three-dimensional object for a predetermined time, the object identified based on the image captured by the imaging device).

Allowable Subject Matter
2.	Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, wherein in the housing, a second air sending unit configured to supply air to cool the specific electronic component is provided at a side of a first substrate surface of the electronic substrate on which the specific electronic component is mounted, and the first air sending unit is provided at a side of a second substrate surface opposite to the first Sl1hstrate surface. 

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Babayoff et al., US 20160256244 A1, discloses a dental instruments for imaging the three-dimensional topography of teeth in a patient's oral cavity by means of a probe which projects a beam of light toward the surfaces of the teeth and receives reflections therefrom which are processed to derive the required data.
2.	Taub et al, US 7946846 B2, discloses A dental instrument and method for imaging the three-dimensional topography of one or more teeth in the oral cavity of an individual is provided. The instrument includes a probe insertable into the oral cavity to receive the image of these surfaces which can then be processed.
3.	Babayoff et al., US 7255558 B2, discloses dental instruments for imaging the three-dimensional topography of teeth in a patient's oral cavity by means of a probe which projects a beam of light toward the surfaces of the teeth and receives reflections therefrom which are processed to derive the required data.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/           Primary Examiner, Art Unit 2487